--------------------------------------------------------------------------------

Exhibit 10.48


WAIVER
to
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


           WAIVER dated January 5, 2009 (“Waiver”) to AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT made as of the 25th day of May, 2004 and amended as
of December 17, 2007 and May 12, 2008 (as so amended, the “Credit Agreement”) by
and among THE SHERIDAN GROUP, INC., a Maryland corporation (“Borrower”), BANK OF
AMERICA, N.A. (the “Bank”), individually, as Administrative Agent, Issuer and a
Lender, and the other Lenders under the Credit Agreement.
 
RECITALS:
 
           WHEREAS, Borrower, Lenders and Bank are party to the Credit
Agreement; and
 
           WHEREAS, all capitalized terms used in this Waiver, unless otherwise
defined herein, shall have the meanings ascribed thereto in the Credit
Agreement; and
 
           WHEREAS, Borrower wishes to pay a cash dividend (the “Dividend”)
and/or make a loan (the “Parent Loan,” and, with the Dividend, the “Borrower
Transaction”) to the Parent in the aggregate amount of up to $14,000,000;
 
           NOW THEREFORE, the parties hereto, intending to be legally bound,
agree as follows:
 
           1.           Waiver.  The Agent and the Lenders agree that Borrower
may consummate the Borrower Transaction notwithstanding Sections 7.03(a)(as it
relates to Section 8.11), 8.11, 11.03, 11.04 and 11.05 of the Credit Agreement,
provided that, on or before consummation of the Borrower Transaction:
 
(a)            the Borrower delivers to the Agent a solvency certificate giving
effect thereto, in the form attached hereto as Exhibit A;
 
(b)            the Parent shall use the entire cash proceeds of the Dividend and
Parent Loan solely to purchase capital stock in the Parent owned by
Participatiemaatschappij Giraffe B.V. and to pay related expenses in connection
therewith; and
 
(c)            the Borrower pays to the Agent for the account of the Lenders an
Waiver fee in the amount of $75,000 and pays all legal fees of Agent’s counsel
in connection with the Waiver.
 
           2.           Representations Relating to Dividend.  Borrower hereby
represents and warrants to the Agent and the Lenders that:
 
(a)            Borrower has all necessary corporate power and authority to enter
into the Borrower Transaction, and the Borrower Transaction has been approved by
all necessary corporate action on the part of Borrower and would not breach or
violate any statute, law, rule, regulation, agreement or order applicable to or
binding upon Borrower, including without limitation the corporate law of the
State of Maryland relating to the payment of dividends, and

 
 

--------------------------------------------------------------------------------

 

(b)            Parent has all necessary corporate power and authority to enter
into the transactions relating to the purchase of its capital stock, and such
transactions have been approved by all necessary corporate action on the part of
Parent and would not breach or violate any statute, law, rule, regulation,
agreement or order applicable to or binding upon Parent, including without
limitation the corporate law of the State of Delaware relating to the repurchase
of capital stock.
 
           3.           Representations Relating to Loan Documents.  The
Borrower certifies that all representations and warranties of the Loan Parties
contained in the Loan Documents, including without limitation the schedules
thereto (other than Section 8.11), are true, correct and complete in all
material respects on and as of the date hereof, and that all covenants and
agreements made in the Loan Documents required to have been complied with and
fulfilled by the Loan Parties as of the date hereof have been complied with and
fulfilled in all material respects, and that no Default or Event of Default is
in existence on the date hereof.
 
           4.           Ratification.  Other than as specifically set forth
herein, the Borrower hereby ratifies and confirms the Loan Documents and all
instruments and agreements relating thereto, and confirms that (a) all of the
foregoing remain in full force and effect, (b) each of the foregoing is
enforceable against the Borrower in accordance with its terms, and (c) the
Borrower has no defenses, claims or setoffs relative to the Loan Documents or
its obligations thereunder.
 
           5.           Authority and Enforceability.  Borrower hereby
represents that it has full corporate power and authority to execute, deliver
and perform this Waiver.
 
           6.           Miscellaneous.  Article 15 of the Credit Agreement is
incorporated herein by this reference and shall apply to this Waiver.  Execution
of this Waiver shall not constitute an agreement by the Bank, the Agent or the
Lenders to execute any other waiver, amendment  or modification of the Loan
Documents.
 
           7.           Counterparts; Electronic Execution.  This Waiver may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Waiver.  Delivery of an executed counterpart of this Waiver by
telefacsimile or by electronic transmission in “pdf” or other imaging format
shall be equally as effective as delivery of an original executed counterpart of
this Waiver.  Any party delivering an executed counterpart of this Waiver by
telefacsimile or electronic transmission also shall promptly deliver an original
executed counterpart of this Waiver but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability and binding
effect of this Agreement.
 


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties hereto have executed this Waiver, or
caused it to be executed by their duly authorized officers, all as of the day
and year first above written.
 



 
THE SHERIDAN GROUP, INC.
             
By:
/s/ Robert M. Jakobe
   
Robert M. Jakobe
   
Chief Financial Officer
   
11311 McCormick Road, Suite 260
   
Hunt Valley, Maryland  21031-1437
         
Phone:  (410) 785-7277
   
Fax:  (410) 785-7217
   
E-Mail: bjakobe@tsg.sheridan.com

 
 
[signature page for Waiver]



--------------------------------------------------------------------------------


 
AGENT AND LENDER:
BANK OF AMERICA, N.A.
             
By:
/s/ Christian Barrow
   
Christian Barrow
   
Senior Vice President
         
Mail Stop:  PA7-188-11-01
   
1600 John F. Kennedy Blvd.
   
4 Penn Center, Suite 1100
   
Philadelphia, PA  19103
   
Phone:  (267) 675-0109
   
Fax:  (212) 548-8911
   
E-Mail: christian.d.barrow@bankofamerica.com





[signature page for Waiver]

 
 

--------------------------------------------------------------------------------

 
 
LENDER:
WACHOVIA BANK, NATIONAL ASSOCIATION
             
By:
/s/ Lisa Sechler
   
Lisa Sechler, Assistant Vice President
   
Wachovia Bank, N.A.
   
7 Saint Paul Street, 2nd Floor
   
Baltimore, MD  21202
         
Phone:  (401) 332-5212
   
Fax:  (401) 244-1236
   
E-Mail:  lisa.sechler@wachovia.com





[signature page for Waiver]
 
 

--------------------------------------------------------------------------------